Judgment- — -Plea insufficient. The consideration is an actual reception of the profits, upon which the law implies ex aequo et bono, an obligation to pay and the rents and profits are not any interest in lands. Besides, it is an agreement executed on the part of the plaintiff; and so not within the statute. Brown and wife v. Clark. Thq wife when sole, sold her land to Clark for £14; gave a deed and took no security for the pay, but his parol promise, which he afterwards refused; to perform. An action of assumpsit was brought for the money, and a recovery had, which was affirmed by the judgment of the adjourned Superior Court in A. D. 1777 upon a writ of error, upon the principle that the agreement was executed on one part, which took it out of the statute. 1 Bac. Abridg. title Agreement; Gilb. Court of Chancery.